EXHIBIT 10.3

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) by and
between Morgan Stanley (the “Company”), and John J. Mack (the “Executive”) dated
as of December 16, 2008 amends and restates the original employment agreement
entered into by and between the Company and the Executive on June 30, 2005 and
amended as of September 20, 2005, December 13, 2005 and February 13, 2006.

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to employ the
Executive as the Company’s Chief Executive Officer and to have the Executive
become Chairman and a member of the Board;

WHEREAS, the Company desires to enter into an agreement embodying the terms of
such employment and service; and

WHEREAS, the Executive desires to enter into this Agreement and to accept such
employment and service, subject to the terms and provisions of this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:

1. Effective Date. The “Effective Date” shall mean June 30, 2005.

2. Employment Period. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to be employed by the Company subject to the terms and
conditions of this Agreement, for the period commencing on the Effective Date
and ending on the fifth anniversary thereof (the “Employment Period”).

3. Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, (A) the Executive shall serve as the Chairman of the Board and Chief
Executive Officer of the Company, with such authority, duties and
responsibilities as are commensurate with such positions, reporting directly to
the Board, and (B) the Executive’s principal location of employment shall be at
the principal headquarters of the Company; provided, that the Executive may be
required under reasonable business circumstances to travel outside of such
location in connection with performing his duties under this Agreement. In
addition, the Company shall cause the Executive to be appointed as a member of
the Board as of the Effective Date, and following such date, the Executive shall
remain on the Board, subject to Section 4(g), and shall perform his duties as a
director of the Company conscientiously and faithfully.



--------------------------------------------------------------------------------

(ii) The Executive agrees that during the Employment Period, he shall devote
substantially all of his business time, energies and talents to serving as the
Company’s Chairman of the Board and Chief Executive Officer, perform his duties
conscientiously and faithfully subject to the reasonable and lawful directions
of the Board, and in accordance with each of the Company’s corporate governance
and ethics guidelines, conflict of interests policies and code of conduct
(collectively, the “Company Policies”) applicable to all Company employees or
senior executives generally. During the Employment Period, it shall not be a
violation of this Agreement for the Executive, subject to the requirements of
Section 8, to (A) serve on corporate, civic or charitable boards or committees,
(B) deliver lectures or fulfill speaking engagements and (C) manage personal
investments, so long as such activities do not materially interfere with the
performance of the Executive’s responsibilities as the Chief Executive Officer
or as Chairman or a director of the Board in accordance with this Agreement.

(b) Compensation. (i) Base Salary. During the Employment Period, the Executive
shall receive an annualized base salary (“Annual Base Salary”) of not less than
the individual who served as Chief Executive Officer of the Company immediately
prior to the Executive (the “Prior CEO”), payable pursuant to the Company’s
normal payroll practices. During the Employment Period, the current Annual Base
Salary shall be reviewed for increase only (and once increased shall never be
decreased) at such time as the salaries of senior executives of the Company are
reviewed generally, provided that, the Executive’s first such review shall occur
no earlier than fiscal year 2006.

(ii) Annual Bonus. For each fiscal year completed during the Employment Period,
the Executive shall be eligible to receive an annual bonus (“Annual Bonus”) on
terms and conditions and based upon performance targets that are established by
the Compensation, Management Development and Succession Committee of the Board
or its successor (the “Committee”), provided that in no event shall such terms
and conditions or performance targets be less favorable to the Executive than to
senior executives of the Company generally.

(iii) Long-Term Incentive Compensation. For each fiscal year completed during
the Employment Period, the Executive shall be eligible to receive long-term
incentive compensation (“Long-Term Incentive Compensation”, and together with
Annual Base Salary and Annual Bonus, “Total Compensation”) on terms and
conditions no less favorable to the Executive than (x) members of the Operating
Committee of the Company (the “ Operating Committee”) generally and (y) the
terms and conditions of the Equity Incentive Compensation Plan, 2004
Discretionary Retention Awards Award Certificate (the “2004 EICP”); provided
that for purposes of the Long-Term Incentive Compensation (other than the
Special RSU Grant (as

 

2



--------------------------------------------------------------------------------

defined below)), the Executive shall be treated as if the Executive had been
continuously employed by the Company and had not terminated employment with the
Company in January 2001; provided, further, that the Executive shall not be so
treated in the event that prior to the first anniversary of the Effective Date
the Executive is terminated for Cause (as defined below). The proportion of
Total Compensation provided to the Executive as Annual Base Salary, Annual Bonus
and Long-Term Incentive Compensation, respectively, for each of fiscal years
2005 and 2006 shall be substantially similar to the proportion of Total
Compensation provided as Annual Base Salary, Annual Bonus and Long-Term
Incentive Compensation, respectively, to members of the Operating Committee
generally.

(iv) Special RSU Grant. As soon as practicable following the Effective Date, the
Executive shall be granted a special one-time grant of 500,000 restricted stock
units based on shares of the Company’s common stock (the “Special RSU Grant”).
Twenty percent of the Special RSU Grant shall vest, and the underlying shares
shall be delivered, on the first anniversary of the Effective Date, 20 percent
of the Special RSU Grant shall vest, and the underlying shares shall be
delivered, on each of the second, third, fourth and fifth anniversaries of the
Effective Date. Except as specifically set forth herein, the Special RSU Grant
shall have the same terms and conditions as grants of restricted stock units
under the 2004 EICP. In no event shall the Special RSU Grant be considered part
of the Executive’s Total Compensation.

(v) Retirement Benefits. During the Employment Period, the Executive shall be
eligible to participate in any qualified or nonqualified deferred compensation,
pension, and retirement plans maintained by the Company applicable to senior
executives of the Company generally, in each case, as amended from time to time,
provided that for all purposes of such plans, the Executive shall be treated as
if the Executive had been continuously employed by the Company and had not
terminated employment with the Company in January 2001, provided, further, that
the Executive shall not be so treated in the event that prior to the first
anniversary of the Effective Date the Executive is terminated for Cause.

(vi) Other Benefits. During the Employment Period, the Executive shall be
entitled to participate in all welfare, perquisites, fringe benefit, and other
benefit plans, practices, policies and programs, as may be in effect from time
to time, for senior executives of the Company generally, provided that, during
the Employment Period, the Executive shall receive perquisites no less favorable
than those provided to the Prior CEO, including, without limitation, use of the
Company’s aircraft and use of a car and driver. In addition, following the
Executive’s retirement or any termination of his employment, the Executive shall
be entitled to retiree health benefits pursuant to the retiree health plans,
practices, programs and policies of the Company (or under programs providing the
same benefits), and for purposes of determining the amount of the Executive’s
contributions and benefits under such plans, practices, programs and policies,
the Executive shall be treated as if the Executive had been continuously
employed by the Company and had not terminated employment with the Company in
January 2001 (the “Executive’s Retiree Health Benefits”), provided, that the
Executive shall not be entitled to the Executive’s Retiree Health Benefits in
the event that prior to the first anniversary of the Effective Date the
Executive is terminated for Cause.

 

3



--------------------------------------------------------------------------------

(vii) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for business expenses incurred by the Executive in
accordance with the Company’s policies, as may be in effect from time to time,
for its senior executives generally.

(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the Company’s policies, as may be in effect
from time to time, for its senior executives generally, provided that for
purposes of determining the Executive’s vacation benefits, the Executive shall
be treated as if the Executive had been continuously employed by the Company and
had not terminated employment with the Company in January 2001.

(ix) Office and Support Staff. During the Employment Period, the Executive shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and shall be provided with secretarial and administrative
assistance, as is provided generally to other senior executives of the Company.

(c) Other Entities. The Executive agrees to serve, without additional
compensation, as an officer and director for each of the Company’s subsidiaries,
partnerships, joint ventures, limited liability companies and other affiliates,
including entities in which the Company has a significant investment
(collectively, the Company and such entities, the “Affiliated Group”), as
determined by the Company, provided, that such service does not materially
interfere with the Executive’s performance of his duties and responsibilities as
the Chairman of the Board and Chief Executive Officer of the Company. As used in
this Agreement, the term “affiliates” shall include any entity controlled by,
controlling, or under common control with the Company.

4. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. In the event a Disability of the Executive has occurred
during the Employment Period (pursuant to the definition of Disability set forth
below), the Company may provide the Executive with written notice in accordance
with Section 11(b) of this Agreement of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the
30-day period after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the inability of the Executive to perform his duties
with the Company on a full-time basis for six consecutive months as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a licensed

 

4



--------------------------------------------------------------------------------

physician mutually selected by (i) the Company or its insurers and (ii) the
Executive or the Executive’s legal representative. If the Parties cannot agree
on a licensed physician, each Party shall select a licensed physician and the
two physicians shall select a third who shall be the approved licensed physician
for this purpose.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without Cause. For purposes of this Agreement, “Cause”
shall mean:

(i) the continued failure of the Executive to perform substantially the
Executive’s duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness), for a period of 10 days after a
written demand for substantial performance is delivered to the Executive by the
Board which specifically identifies the manner in which the Board believes that
the Executive has not substantially performed the Executive’s duties, or

(ii) the willful engaging by the Executive in illegal or fraudulent conduct or
gross misconduct which, in each case, is materially and demonstrably injurious
to the Company, or either of their respective reputations or to any clients or
customers of the Company, or

(iii) conviction of a felony or guilty or nolo contendere plea by the Executive
with respect thereto, or

(iv) a violation in any material respect of any Company Policies applicable to
the Executive which is materially and demonstrably injurious to the Company, if
such breach is not cured within 30 business days following receipt of a notice
of such breach, or

(v) a material breach by the Executive of Section 8 of this Agreement, if such
breach is not cured within 30 business days following receipt of a notice of
such breach.

For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company or was
done or omitted to be done with reckless disregard to the consequences. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to

 

5



--------------------------------------------------------------------------------

the Executive and the Executive is given an opportunity, together with counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board, the Executive is guilty of the conduct constituting Cause and specifying
the particulars thereof in detail.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean, in
the absence of a written consent of the Executive:

(i) the assignment to the Executive of any duties materially inconsistent with
the Executive’s duties or responsibilities, or any other material action by the
Company which is materially inconsistent with or materially reduces such duties
or responsibilities; or

(ii) any diminution in Executive’s title or reporting relationship as
contemplated by Section 3(a) of this Agreement; or

(iii) any failure by the Company to comply with any of the provisions of
Section 3(b) of this Agreement; provided that Executive’s receipt of 100% of his
Annual Bonus in respect of fiscal year 2005 in the form of equity compensation
under the Equity Incentive Compensation Plan shall not constitute Good Reason;
or

(iv) the Company’s requiring the Executive’s principal office to be based at any
office or location other than that provided in Section 3(a) of this Agreement;
or

(v) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

(vi) any failure to elect or reelect the Executive to the Board; or

(vii) any failure by the Company to cause any successor to all or substantially
all or a substantial portion of its business and/or assets to assume expressly
and agree to perform this Agreement in accordance with Section 9(b).

Notwithstanding the foregoing, the Executive shall not be considered to have
Good Reason to terminate this Agreement unless and until he gives the Company
written notice of the circumstances constituting the Good Reason within 90 days
of the initial existence of such circumstances, and the Company fails to have
cured such circumstances within 30 business days of receipt of such notice.

(d) Voluntary Termination. The Executive may voluntarily terminate his
employment without Good Reason.

 

6



--------------------------------------------------------------------------------

(e) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other Party hereto given in accordance with Section 11(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

(f) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein within 30 days of such notice, as the case may be (but in the
case of a termination by the Executive for Good Reason, the Date of Termination
shall not be earlier than the last day of the Company’s cure period provided for
in Section 4(c)), (ii) if the Executive’s employment is terminated by the
Company other than for Cause or Disability, or if the Executive voluntarily
resigns without Good Reason, the date on which the terminating Party notifies
the other Party of such termination, (iii) if the Executive’s employment is
terminated by reason of death, the date of death of the Executive or (iv) if the
Executive’s employment is terminated by the Company due to Disability, the
Disability Effective Date.

(g) Resignation from All Positions. Notwithstanding any other provision of this
Agreement, upon the termination of the Executive’s employment for any reason,
unless otherwise requested by the Board, the Executive shall immediately resign
from all positions that he holds or has ever held with the Company and any other
member of the Affiliated Group (and with any other entities with respect to
which the Company has requested the Executive to perform services), including,
without limitation, the Board and all boards of directors of any member of the
Affiliated Group. The Executive hereby agrees to execute any and all
documentation to effectuate such resignations upon request by the Company, but
he shall be treated for all purposes as having so resigned upon termination of
his employment, regardless of when or whether he executes any such
documentation.

(h) Definitions. Notwithstanding the terms of any employee benefit plan, program
or arrangement under which the Executive is a participant, the definitions of
“Cause”, “Good Reason” and “Disability” set forth in this Section 4 shall apply
to the Executive’s termination of employment under such plans, programs or
arrangements.

 

7



--------------------------------------------------------------------------------

5. Obligations of the Company upon Termination. (a) Good Reason; Other Than for
Cause. If, during the Employment Period, the Company shall terminate the
Executive’s employment other than for Cause, death or Disability or the
Executive shall terminate employment for Good Reason:

(i) the Company shall pay to the Executive in a lump-sum cash payment as soon as
practicable, and in no event later than the first regularly scheduled payroll
date, after the Date of Termination the Executive’s Annual Base Salary through
the Date of Termination to the extent not theretofore paid.

(ii) notwithstanding the terms of any incentive plan, program or arrangement,
any and all unvested stock options, restricted stock units (including the
Special RSU Grant and the Long-Term Incentive Compensation) and other equity or
equity-based awards shall immediately vest as of the Date of Termination,
provided that such awards shall continue to be governed by any applicable
forfeiture provisions in accordance with the terms thereof.

(iii) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement (other than any severance
plan, program, policy or practice or contract or agreement) of the Company and
its affiliates in accordance with the terms and normal procedures of each such
plan, program, policy or practice, as modified by this Agreement, based on
accrued benefits through the Date of Termination (such amounts and benefits, the
“Other Benefits”).

(iv) until the later of (x) the fifth anniversary of the Effective Date or
(y) the first anniversary of the Date of Termination, in addition to the Retiree
Medical Benefits, the Company shall continue to provide medical and dental
benefits to Executive and his eligible dependents as if the Executive remained
an active employee of the Company. The applicable period of health benefit
continuation under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) shall begin on the Date of Termination. Any benefits provided to the
Executive during any taxable year of the Executive pursuant to this
Section 5(a)(iv) shall not affect the benefits to be provided in any other
taxable year.

Except with respect to payments and benefits under Sections 5(a)(i) and
5(a)(iii), all payments and benefits to be provided under Section 5(a)(ii) shall
be subject to the Executive’s execution and non-revocation of a mutual release
substantially in the form attached hereto as Exhibit A, and the Company shall
have no obligation to continue to pay or provide the benefits specified in
Section 5(a)(iv) unless the Executive shall have executed such a mutual release
and such release shall have become irrevocable within 60 days following the Date
of Termination; provided, however, that the Executive’s obligation to execute
such release shall be subject to the

 

8



--------------------------------------------------------------------------------

Company’s execution and delivery to the Executive of such release in favor of
the Executive. For purposes of this Section 5, if the Date of Termination occurs
prior to the date that the Committee determines the amount of the Executive’s
Annual Bonus or Long-Term Incentive Compensation in respect of fiscal year 2005,
the amount of the Executive’s Total Compensation (on an annualized basis) shall
be determined in the discretion of the Committee, such that such Annual Bonus
and Long-Term Incentive Compensation shall be consistent with the annual bonus
and long-term incentive compensation in respect of fiscal year 2005 for other
members of the Operating Committee generally.

(b) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause or the Executive terminates his employment without Good
Reason during the Employment Period, this Agreement shall terminate without
further obligations to the Executive other than the obligation to pay or provide
to the Executive the Executive’s Retiree Health Benefits (subject to the
provisions of Section 3(b)(vi)), an amount equal to the amount set forth in
Section 5(a)(i), and the timely payment or provision of the Other Benefits, in
each case to the extent theretofore unpaid.

(c) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than the obligation to pay or provide to the Executive’s
beneficiaries the Executive’s Retiree Health Benefits (if applicable), the
timely payment or provision of the Other Benefits, including any applicable life
insurance benefits, and (i) the amount specified in Section 5(a)(i) plus
(ii) the excess of (1) the product of (x) the Executive’s annualized Total
Compensation for the most recently completed fiscal year and (y) a fraction, the
numerator of which is the number of days in the fiscal year in which the Date of
Termination occurs through the Date of Termination, and the denominator of which
is 365, over (2) the Annual Base Salary to the extent paid for the year that
includes the Date of Termination (the amounts in Sections 5(c)(i) and (ii), the
“Accrued Obligations”). The Company shall make the payment specified in
Section 5(c)(ii) as soon as practicable, and in any event within 60 days, after
the Executive’s death.

For purposes of determining the Executive’s annualized Total Compensation in
respect of any fiscal year for which Long-Term Incentive Compensation was
awarded in a form other than restricted stock units, restricted stock or cash,
the value of such award shall be determined by the Committee in its good faith
discretion.

(d) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than the
obligation to pay or provide to the Executive the Executive’s Retiree Health
Benefits, the Accrued Obligations, and the timely payment or provision of Other
Benefits, including any applicable disability benefits. The Company shall make
payment of the portion of the Accrued Obligations specified in Section 5(c)(ii)
as soon as practicable, and in any event within 60 days, after the Disability
Effective Date.

 

9



--------------------------------------------------------------------------------

(e) Relationship with Restrictive Covenant Agreement. (i) Should there be any
inconsistency between the provisions in this Agreement (including any provisions
incorporated by reference) and the provisions in the agreement dated
November 22, 2005 relating to the notice period and restrictive covenants
applicable to the Executive (the “Restrictive Covenant Agreement”)1 as such
provisions relate to the time period for the provision of advance written notice
of termination by either the Company or by the Executive or the duration of any
non-solicitation covenant, the provisions of the Restrictive Covenant Agreement
shall prevail and, notwithstanding any provision of Section 3(b)(iii), said
provisions of the Restrictive Covenant Agreement may be incorporated into
equity-based awards under the Company’s equity compensation plans in respect of
fiscal year 2005 or granted at any time in the future; provided, however, that
if the Executive terminates his employment for Good Reason under this Agreement,
then the Executive will not be required for any purpose to provide 180 days
advance written notice (provided that the Executive otherwise complies with the
provisions of Sections 4(c), 4(e) and 4(f)).

(ii) Should there be any inconsistency between the provisions in this Agreement
and the provisions in the Restrictive Covenant Agreement as such provisions
relate to the definition of “Cause” and the consequences of the termination of
the Executive’s employment without “Cause”, the provisions of this Agreement
shall prevail.

6. Non-Exclusivity of Rights. Except as specifically provided otherwise, nothing
in this Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company,
or any of its subsidiaries for which the Executive is otherwise eligible, nor,
subject to Section 11(f), shall anything herein limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or its subsidiaries. Notwithstanding the foregoing, if the Executive
receives payments and benefits pursuant to Section 5(a) of this Agreement, the
Executive shall not be entitled to any severance pay or benefits under any
severance plan, program or policy of the Company and the Affiliated Companies,
unless otherwise specifically provided therein in a specific reference to this
Agreement. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or its subsidiaries at or subsequent to
the Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.

 

 

1

For ease of reference only, the form of Restrictive Covenant Agreement which
Mr. Mack executed is attached hereto as Appendix 1.

 

10



--------------------------------------------------------------------------------

7. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense, or other claim,
right or action that the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced as
a result of a mitigation duty whether or not the Executive obtains other
employment.

8. Covenants.

(a) Confidential Information. The Executive shall hold in a fiduciary capacity
for benefit of the Affiliated Group, all secret or confidential information,
knowledge or data relating to the Affiliated Group and its businesses
(including, without limitation, any proprietary and not publicly available
information concerning any processes, methods, trade secrets, research or secret
data, costs, names of users or purchasers of their respective products or
services, business methods, operating procedures or programs or methods of
promotion and sale) that the Executive has obtained or obtains during the
Executive’s employment by the Affiliated Group that is not public knowledge
(other than as a result of the Executive’s violation of this Section 8(a))
(“Confidential Information”). For the purposes of this Section 8(a), information
shall not be deemed to be publicly available merely because it is embraced by
general disclosures or because individual features or combinations thereof are
publicly available. The Executive shall not communicate, divulge or disseminate
Confidential Information at any time during or after the Executive’s employment
with the Affiliated Group, except with prior written consent of the Company, or
as otherwise required by law or legal process or as such disclosure or use may
be required in the course of the Executive performing his duties and
responsibilities as the President and Chief Executive Officer of the Company.
Notwithstanding the foregoing provisions, if the Executive is required to
disclose any such confidential or proprietary information pursuant to applicable
law or a subpoena or court order, the Executive shall promptly notify the
Company in writing of any such requirement so that the Company or the
appropriate member of the Affiliated Group may seek an appropriate protective
order or other appropriate remedy or waive compliance with the provisions
hereof. The Executive shall reasonably cooperate with the Affiliated Group to
obtain such a protective order or other remedy. If such order or other remedy is
not obtained prior to the time the Executive is required to make the disclosure,
or the Company waives compliance with the provisions hereof, the Executive shall
disclose only that portion of the confidential or proprietary information which
he is advised by counsel that he is legally required to so disclose. All
records, files, memoranda, reports, customer lists, drawings, plans, documents
and the like that the Executive uses, prepares or comes into contact with during
the course of the Executive’s employment shall remain the sole property of the
Company and/or the Affiliated Group, as applicable, and shall be turned over to
the Company upon termination of the Executive’s employment.

 

11



--------------------------------------------------------------------------------

(b) Remedies. The Executive acknowledges and agrees that the terms of Section 8:
(i) are reasonable in light of all of the circumstances, (ii) are sufficiently
limited to protect the legitimate interests of the Company and its subsidiaries,
(iii) impose no undue hardship on the Executive and (iv) are not injurious to
the public. The Executive further acknowledges and agrees that (x) the
Executive’s breach of the provisions of Section 8 will cause the Company
irreparable harm, which cannot be adequately compensated by money damages, and
(y) if the Company elects to prevent the Executive from breaching such
provisions by obtaining an injunction against the Executive, there is a
reasonable probability of the Company’s eventual success on the merits. The
Executive consents and agrees that if the Executive commits any such breach or
threatens to commit any breach, the Company shall be entitled to temporary and
permanent injunctive relief from a court of competent jurisdiction, without
posting any bond or other security and without the necessity of proof of actual
damage, in addition to, and not in lieu of, such other remedies as may be
available to the Company for such breach, including the recovery of money
damages. The Parties further acknowledge and agree that the provisions of
Section 11(a) below are accurate and necessary because (A) this Agreement is
entered into in the State of New York, (B) as of the Effective Date, New York
will have a substantial relationship to the Parties and to this transaction,
(C) as of the Effective Date, New York will be the headquarters state of the
Company, which has operations nationwide and has a compelling interest in having
its employees treated uniformly within the United States, (D) the use of New
York law provides certainty to the Parties in any covenant litigation in the
United States, and (E) enforcement of the provision of this Section 8 would not
violate any fundamental public policy of New York or any other jurisdiction. If
any of the provisions of Section 8 are determined to be wholly or partially
unenforceable, the Executive hereby agrees that this Agreement or any provision
hereof may be reformed so that it is enforceable to the maximum extent permitted
by law. If any of the provisions of this Section 8 are determined to be wholly
or partially unenforceable in any jurisdiction, such determination shall not be
a bar to or in any way diminish the Company’s right to enforce any such covenant
in any other jurisdiction.

9. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
other than by will or the laws of descent and distribution. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

(b) No rights or obligations of the Company under this Agreement may be assigned
or transferred by the Company except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all or a substantial portion of the assets of the Company;
provided, however, that the assignee or transferee is the successor to all or
substantially all or a substantial portion of the assets of the Company and such
assignee or transferee assumes the liabilities, obligations and duties of the
Company, as contained in this

 

12



--------------------------------------------------------------------------------

Agreement, either contractually or as a matter of law. The Company shall cause
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all or a substantial portion of its business
and/or assets to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

10. Additional Payment. (a) Anything in this Agreement to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any Payment would be subject to the Excise Tax, then the
Executive shall be entitled to receive an additional payment (the “Gross-Up
Payment”) in an amount such that, after payment by the Executive of all taxes
(and any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. The Company’s obligation to make Gross-Up Payments
under this Section 10 shall not be conditioned upon the Executive’s termination
of employment.

(b) Subject to the provisions of Section 10(c), all determinations required to
be made under this Section 10, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by a nationally recognized
certified public accounting firm as may be agreed to by the Company and the
Executive (the “Accounting Firm”). The Accounting Firm shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, the Executive may appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 10, shall be paid by the Company to the Executive within 5 days of the
receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”) at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments that
will not have been made by the Company should have been made (the
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event the Company exhausts its remedies pursuant to Section 10(c) and the
Executive thereafter is required to make a payment of any

 

13



--------------------------------------------------------------------------------

Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive. The Executive shall notify the
Company no later than 10 days after having made such payment of Excise Tax, the
Accounting Firm shall provide its calculation of such Underpayment within 15
business days of the receipt of such notice from the Executive, and the Company
shall pay the Underpayment within 5 days of the receipt of the Accounting Firm’s
determination.

(c) The Executive shall notify the Company in writing no later than 10 days
after making any payment to the United States Treasury that would entitle the
Executive to a Gross-Up Payment. In addition, the Executive shall notify the
Company in writing of any claim by the Internal Revenue Service that, if
successful, would require the payment by the Company of the Gross-Up Payment.
Such notification shall be given as soon as practicable, but no later than 10
business days after the Executive is informed in writing of such claim. Notice
given by the Executive pursuant to this Section 10(c) shall constitute notice
for purposes of Section 10(b) that there has been a Payment. The Executive shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. The Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which the Executive gives
such notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Executive in writing prior to the expiration of such period that the Company
desires to contest such claim, the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 10(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole

 

14



--------------------------------------------------------------------------------

discretion, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the applicable taxing authority in respect of such
claim and may, at its sole discretion, either pay the tax claimed to the
appropriate taxing authority on behalf of the Executive and direct the Executive
to sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that, if
the Company pays such claim and directs the Executive to sue for a refund, the
Company shall indemnify and hold the Executive harmless, on an after-tax basis,
from any Excise Tax or income tax (including interest or penalties) imposed with
respect to such payment or with respect to any imputed income in connection with
such payment; and provided, further, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which the Gross-Up Payment
would be payable hereunder, and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

(d) If, after the receipt by the Executive of a Gross-Up Payment or payment by
the Company of an amount on the Executive’s behalf pursuant to Section 10(c),
the Executive becomes entitled to receive any refund with respect to the Excise
Tax to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 10(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 10(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.

(e) Notwithstanding any other provision of this Section 10, the Company may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Gross-Up Payment, and the Executive hereby consents to such
withholding.

(f) Definitions. The following terms shall have the following meanings for
purposes of this Section 10.

(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

 

15



--------------------------------------------------------------------------------

(ii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

11. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to
principles of conflict of laws. The Parties hereto irrevocably agree to submit
to the jurisdiction and venue of the courts of the State of New York, in any
action or proceeding brought with respect to or in connection with this
Agreement. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the Parties hereto or their
respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other Party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

At the most recent address on file for the Executive at the Company.

With a copy to:

William Zabel, Esq.

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

If to the Company:

1585 Broadway

New York, NY 10036

Attention: Chief Legal Officer

or to such other address as either Party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

16



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, the Company may
withhold from any amounts payable or benefits provided under this Agreement any
Federal, state, and local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

(e) Notwithstanding any other provision of this Agreement, if at the time of the
Executive’s “separation from service” (as defined in Section 409A of the Code or
any regulations or Treasury guidance promulgated thereunder (together with
Section 409A of the Code, the “409A Regulations”)) he is a “specified employee”
(as defined in the 409A Regulations), then to the extent that any payments or
benefits owed to the Executive under this Agreement upon his separation from
service constitute an amount of deferred compensation for purposes of the 409A
Regulations, the Executive will not be entitled to such payments or benefits
until the earlier of (i) the first business day following the date that is six
months after the date of the Executive’s separation from service for any reason,
other than as a result of the Executive’s death or (ii) the date of the
Executive’s death or (iii) any earlier date that does not result in any
additional tax or interest to the Executive under the 409A Regulations. In
addition, if any provision of this Agreement would subject the Executive to any
additional tax or interest under the 409A Regulations, then the Company shall
reform such provision; provided that the Company shall (x) maintain, to the
maximum extent practicable, the original intent of the applicable provision
without subjecting the Executive to such additional tax or interest and (y) not
incur any additional compensation expense as a result of such reformation.

(f) Notwithstanding any other provision in this Agreement, to the extent that
the Special RSU Grant, any other Long-Term Incentive Compensation Grant or any
other cash or equity compensation award granted to the Executive does not
constitute “performance-based compensation” for purposes of Section 162(m) of
the Code, settlement of such award may be deferred in accordance with the
Company’s policy applicable to the deferral and payment of equity-based awards
for purposes of Section 162(m) of the Code; provided, however, that in the event
that the Executive dies prior to the lapse of such deferral period, payment will
be made as soon as administratively practicable, and in any event within 60
days, after the Executive’s death. For the avoidance of doubt, the deferral of
such equity-based awards shall not affect the Executive’s vested right to
receive such equity-based awards upon the lapse of such deferral period.

(g) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

(h) From and after the Effective Date, this Agreement shall supersede any other
agreements between the Parties with respect to the subject matter hereof, other
than the Executive’s letter to the Company, dated October 24, 2008, regarding
the compensation requirements of the Capital Purchase Program under the Troubled
Asset Relief Program.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

 

      /s/ John J. Mack

John J. Mack

MORGAN STANLEY /s/ Karen C. Jamesley By:    Karen C. Jamesley Title: Global Head
of Human Resources

 

18



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

(a) In consideration for the payment of the severance described in the
Executive’s amended and restated employment agreement with the Company, dated as
of September __, 2005, as amended and clarified from time to time (the
“Employment Agreement”), the Executive for himself, and for his heirs,
administrators, representatives, executors, successors and assigns (collectively
“Releasers”) does hereby irrevocably and unconditionally release, acquit and
forever discharge the Company, its subsidiaries, affiliates and divisions and
their respective, current and former, trustees, officers, directors, partners,
shareholders, agents, employees, consultants, independent contractors and
representatives, including without limitation all persons acting by, through
under or in concert with any of them (collectively, “Releasees”), and each of
them from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, remedies, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs) of any nature whatsoever, known or unknown, whether
in law or equity and whether arising under federal, state or local law and in
particular including any claim for discrimination based upon race, color,
ethnicity, sex, age (including the Age Discrimination in Employment Act of
1967), national origin, religion, disability, or any other unlawful criterion or
circumstance, which the Executive and Releasers had, now have, or may have in
the future against each or any of the Releasees (collectively
“Executive/Releaser Actions”) from the beginning of the world until the date
hereof.

(b) The Executive acknowledges that: (i) this entire Release is written in a
manner calculated to be understood by him; (ii) he has been advised to consult
with an attorney before executing this Release; (iii) he was given a period of
twenty-one days within which to consider this Release; and (iv) to the extent he
executes this Release before the expiration of the twenty-one day period, he
does so knowingly and voluntarily and only after consulting his attorney. The
Executive shall have the right to cancel and revoke this Release by delivering
notice to the Company pursuant to the notice provision of Section 11 of the
Employment Agreement prior to the expiration of the seven-day period following
the date hereof, and the severance benefits under the Employment Agreement shall
not become effective, and no payments or benefits shall be made or provided
thereunder, until the day after the expiration of such seven-day period (the
“Revocation Date”). Upon such revocation, this Release and the severance
provisions of the Employment Agreement shall be null and void and of no further
force or effect.

(c) For and in consideration of the obligations upon Executive as set forth in
the Employment Agreement, and for other good and valuable consideration, the
Company hereby (on its own behalf and that of the Company’s affiliates and
subsidiaries (collectively, with the Company, the “Affiliated Entities”), the
divisions and predecessors and successors of the Affiliated Entities and the
directors and officers of the company in their capacity as such (collectively,
the “Releasing Entities”) releases Executive and his heirs, executors,
successors

 

19



--------------------------------------------------------------------------------

and assigns (the “Executive Released Parties”) and each of them from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, remedies, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs)
of any nature whatsoever, known or unknown, whether in law or equity and whether
arising under federal, state or local law, which the Company and the Affiliated
Entities had, now have, or may have in the future against each or any of the
Executive Released Parties from the beginning of the world until the date
hereof.

(d) Notwithstanding anything herein to the contrary, the sole matters to which
the Release do not apply are: (i) the Executive’s rights of indemnification and
directors and officers liability insurance coverage to which he was entitled
immediately prior to                      with regard to his service as an
officer of the Company; (ii) the Executive’s rights under any tax-qualified
pension or claims for accrued vested benefits under any other employee benefit
plan, policy or arrangement maintained by the Company or under COBRA; or
(iii) the Executive’s rights under Sections 5, 7 and 10 of the Employment
Agreement which are intended to survive termination of employment.

(e) This Release is the complete understanding between the Executive and the
Company in respect of the subject matter of this Release and supersedes all
prior agreements relating to the same subject matter. The Executive has not
relied upon any representations, promises or agreements of any kind except those
set forth herein in signing this Release.

(f) In the event that any provision of this Release should be held to be invalid
or unenforceable, each and all of the other provisions of this Release shall
remain in full force and effect. If any provision of this Release is found to be
invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law.

(g) This Release is to be governed and enforced under the laws of the State of
New York (except to the extent that New York conflicts of law rules would call
for the application of the law of another jurisdiction).

(h) This Release inures to the benefit of the Company and its successors and
assigns and the Executive and its legal representatives.

 

   EXECUTIVE    COMPANY

 

20



--------------------------------------------------------------------------------

Appendix 1

Restrictive Covenant Agreement

AGREEMENT

Morgan Stanley, including its subsidiaries, affiliates, and related companies
(hereinafter “Morgan Stanley” or the “Firm”), believes that there are certain
fundamental employment terms and conditions for Managing Directors2 and
Executive Directors that are essential to protect the Firm’s business interests,
client and employee relationships, and confidential information. These terms and
conditions serve a number of important goals which, given your position with the
Firm, you are uniquely positioned to advance. The goals include (i) promoting
the continuity of our workforce, (ii) providing the Firm, as well as the Firm’s
clients and customers and other employees, with a smooth transition of business,
responsibilities, and business relationships in the event you terminate your
employment with the Firm, (iii) ensuring that you continue to fulfill your
obligations to the Firm during your employment, (iv) protecting Morgan Stanley’s
confidential business information, trade secrets, customer lists and other
proprietary information to which you have had and will in the future have
access, and (v) maintaining Morgan Stanley’s customer and employee relationships
and goodwill worldwide (collectively, the “Business Interests”).

As a Managing Director or Executive Director of Morgan Stanley, you may be
eligible to receive equity-based awards under the Firm’s equity compensation
plans (each an “Equity Award”3), in the Firm’s sole discretion. Equity Awards
are granted to encourage continued employment, to protect the Firm’s global
Business Interests, and to align the recipient’s interests with the interests of
the Firm. In furtherance of these goals, and in addition to any eligibility
requirements set forth in applicable equity compensation plans, your eligibility
for any Equity Award, whether in respect of fiscal year 2005 or granted at any
time in the future, is conditioned upon your agreement to the terms and
conditions of this Agreement, including those set forth below in paragraphs A-D
(the “Terms and Conditions”). Nothing in this Agreement is intended to obligate
the Firm to grant you an Equity Award in respect of fiscal year 2005 or at any
time in the future, inasmuch as the grant of Equity Awards will continue to be
in the Firm’s sole discretion.

 

 

2

References to “Managing Director” include Executive Vice Presidents and Senior
Vice Presidents of Discover Financial Services.

 

3

In addition to equity-based awards, if any, granted under the Equity Incentive
Compensation Plan (or any successor thereto), Equity Awards shall also include
awards, if any, granted to eligible Asset Management employees pursuant to the
Investment Management Deferred Compensation Plan (the “IMDCP”).

 

21



--------------------------------------------------------------------------------

  A. Notice Period Prior to Termination

You agree that in the event you decide to resign your employment for any reason
(a “Resignation”), you will provide advance written notice of your Resignation
to your immediate manager, and that the period of notice that you will provide
shall be determined by your officer level at the time of your Resignation (this
period of notice, along with the Firm’s period of notice described below, the
“Notice Period”).

 

  •  

If you are an Executive Director at the time of your Resignation, your Notice
Period will be 60 days;

 

  •  

If you are a Managing Director at the time of your Resignation, your Notice
Period will be 90 days;

 

  •  

If you are a member of the Management Committee at the time of your Resignation,
your Notice Period will be 180 days.

In the event of the termination of your employment by the Firm for any reason
other than for Cause (as defined in the most recent Equity Award granted prior
to the date of such termination and/or as provided below), the Firm, in its
discretion, will either provide you with (i) notice of your termination equal to
the applicable Notice Period or (ii) payment in lieu of such Notice Period (or,
where notice has previously been given in accordance with clause (i) above,
payment in lieu of the remainder of such Notice Period), subject, in the case of
clause (ii), to your execution, delivery and non-revocation of a release in a
form satisfactory to the Firm.

During the Notice Period (provided that you are not paid in lieu of your Notice
Period in the event of the termination of your employment by the Firm), you will
remain an employee of Morgan Stanley and will continue to be paid your base
salary and be eligible for welfare and qualified retirement plan benefits
applicable to you. However, you will generally not be eligible to receive Above
Base Compensation (i.e., a bonus) if you decide to leave the Firm. If you give
or receive notice of termination of your employment with the Firm, please
consult the Human Resources Department for more information.

As an employee during the Notice Period, you will be expected to undertake such
duties and responsibilities as are assigned to you by Morgan Stanley, including
duties to assist Morgan Stanley with your transition from the Firm and
maintaining the Firm’s business, business relationships, and goodwill. In
addition, as an employee you will continue to be bound by all fiduciary duties
and obligations owed to Morgan Stanley and required to comply with all Firm
policies and the Code of Conduct, as amended from time to time (the “Code of
Conduct”). The Firm reserves the right to put you on paid leave (i.e., base
salary and welfare and qualified retirement plan benefits continuance) and to
suspend any of your duties and powers and to relocate your office for all or
part of your Notice Period.

 

22



--------------------------------------------------------------------------------

Subject to the applicable Notice Period that the Firm has undertaken to provide
to the extent required above, this Agreement does not create a contract for
employment for any specified duration or in any way limit Morgan Stanley’s right
to terminate your employment as an at-will employee or otherwise modify the
At-Will Employment Policy on the Human Resources Department’s policy website.
Nor does it alter your right to terminate your employment at will, subject to
the applicable Notice Period.

 

  B. Non-Solicitation of Clients and Customers

The relationship between the Firm and its clients and customers, and prospective
clients and customers, constitutes a valuable asset of Morgan Stanley and may
not be converted to your own use, or for the use of any third party.
Accordingly, you agree that during your employment, including during your Notice
Period, and during your Client Non-Solicitation Period (as defined in the
immediately subsequent sentence), you will not, directly or indirectly (through
any person, corporation, partnership or other business entity of any kind),
solicit or entice away or in any manner attempt to persuade any client or
customer, or prospective client or customer, of Morgan Stanley (i) to
discontinue or diminish his, her or its relationship or prospective relationship
with the Firm or (ii) to otherwise provide his, her or its business to any
person, corporation, partnership or other business entity which engages in any
line of business in which Morgan Stanley is engaged (other than Morgan Stanley).
The “Client Non-Solicitation Period” means:

 

  •  

If you are an Executive Director or a Managing Director at the time of your
Resignation, 90 days after the termination of your employment;

 

  •  

If you are a member of the Management Committee at the time of your Resignation,
180 days after the termination of your employment.

The restrictions in this paragraph shall apply only to clients or customers, or
prospective clients or customers, that you worked for on an actual or
prospective project or assignment during the Notice Period or the period of 180
days preceding your notice of Resignation.

 

  C. No Hire or Solicitation of Employees

The employees of Morgan Stanley are one of its most important assets, and the
Firm wishes to protect its interest in retaining valuable employees.
Accordingly, you agree that during your employment, including during your Notice
Period, and for 180 days after the termination of your employment, you will not
directly or indirectly in any capacity (including through any

 

23



--------------------------------------------------------------------------------

person, corporation, partnership or other business entity of any kind), hire or
solicit, recruit, induce, entice, influence, or encourage any Morgan Stanley
employee to leave the Firm or become hired or engaged by another firm. The
restrictions in this paragraph shall apply only to employees with whom you
worked or had professional or business contact, or who worked in or with your
business unit, during the Notice Period or the period of 180 days preceding your
notice of Resignation.

 

  D. Confidentiality Obligations

You acknowledge that you have agreed to abide by the obligations of
confidentiality as set forth in the Firm’s Code of Conduct, including those
obligations that extend beyond your period of employment with Morgan Stanley.

****

Morgan Stanley reserves the right to waive all or part of the Terms and
Conditions under appropriate circumstances, in its sole discretion. Any such
waiver must be in writing and signed by a Managing or Executive Director in the
Human Resources Department.

Please note that this Agreement constitutes a variation to certain of your terms
and conditions of employment. All other terms and conditions of your employment
will remain in full force and effect. Through your acceptance of this Agreement,
as well as in consideration for your continued employment and any promotion that
you may receive and the Firm’s undertaking to provide you with notice or payment
in lieu of your Notice Period if it terminates your employment for any reason
other than for Cause and your acceptance of future compensation, including
incentive compensation, you acknowledge that the Terms and Conditions, which
will be operative worldwide, are reasonable and necessary to protect Morgan
Stanley’s global Business Interests. You further acknowledge that any breach or
threatened breach of any of the Terms and Conditions will cause immeasurable and
irreparable damage to Morgan Stanley. Accordingly, you agree that if you do not
comply or threaten not to comply with the Terms and Conditions, damages will not
be an adequate remedy for any breach committed by you and, therefore, Morgan
Stanley will be entitled to injunctive relief or specific performance in a state
or federal court in the County of New York to the fullest extent permissible by
law. In addition, failure to comply with the Terms and Conditions will result in
immediate cancellation of any vested and unvested portions of any Equity Award
that may be granted to you, in the Firm’s sole discretion, in respect of fiscal
year 2005 or at any time in the future, and Morgan Stanley may seek additional
damages.

The Terms and Conditions shall be deemed to be part of the applicable equity
compensation plans of the Firm and of the IMDCP and part of the terms and
conditions of all Equity Awards, if any, granted to you in respect of fiscal
year 2005 or at any time in the future during your employment with Morgan
Stanley.

 

24



--------------------------------------------------------------------------------

This Agreement shall be governed by the laws of the State of New York without
regard to any conflicts or choice of law principles; provided, however, that any
Equity Awards, and the terms and conditions of this Agreement applicable to such
Equity Awards, shall be governed by New York law or as otherwise provided in the
most recent applicable Equity Award granted prior to the occurrence or event
giving rise to the application of this provision. In any dispute relating to or
concerning this agreement, the parties agree to submit such dispute to a state
or federal court in the County of New York and submit to the exclusive
jurisdiction of such court except to the extent that you and Morgan Stanley are
obligated to arbitrate disputes pursuant to any individual agreement with the
Firm and/or the rules and regulations of any applicable regulatory body, in
which case such obligation shall not be deemed to preclude Morgan Stanley from
seeking injunctive relief as provided in this Agreement.

In the event any provision in this Agreement should be held invalid, illegal or
unenforceable by a state or federal court in the County of New York or an
appropriate tribunal of competent jurisdiction in any respect, neither party
will be required to comply with such provision for so long as the provision is
held to be invalid, illegal or unenforceable, but the validity, legality, and
enforceability of the remaining provisions contained in this Agreement shall not
in any way be affected or impaired by the illegality, invalidity or
unenforceability of such provision. You agree that a state or federal court in
the County of New York or an appropriate tribunal of competent jurisdiction may
reform any invalid, illegal or unenforceable provisions to the extent necessary
to make them valid and enforceable. It is also understood and agreed that the
invalidity of a particular provision in a particular jurisdiction shall not, in
and of itself, affect the validity of such provision in any other jurisdiction.
Morgan Stanley agrees that to the extent any provision hereof is contrary to
applicable law, it will not seek to enforce such provision.

The Firm appreciates your continued contributions and your demonstrated
commitment to the Firm’s Business Interests set forth above.

 

25



--------------------------------------------------------------------------------

Employee Acknowledgement

I have read and understand this Agreement. I recognize and agree that it creates
binding obligations and sets forth terms and conditions of my continued
employment with the Firm.

Please affirm your agreement and acceptance by typing I AGREE and your employee
identification number (“EIN”) in the boxes below, and then clicking SUBMIT. Upon
a successful submission, you will be sent an e-mail confirmation. Please note
that the deadline for your successful submission is November 30, 2005. Your
agreement will go into effect on December 1, 2005.

 

          Acceptance     EIN

 

    SUBMIT    

 

26